Citation Nr: 0126498	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  01-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1994, for the grant of service connection for a bipolar 
affective disorder and the assignment of a 100 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1982 to August 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for a 
bipolar affective disorder and assigned a 50 percent 
disability evaluation effective September 30, 1994.  The 
veteran appealed the assignment of a 50 percent evaluation as 
well as the September 30, 1994 effective date.  In a January 
2001 rating decision, the RO granted a 100 percent disability 
evaluation as of September 30, 1994.  As such, the veteran 
continues only her appeal of the effective date, requesting 
that the grant of compensation benefits be made effective the 
date she was discharged from service based upon a February 
1986 application for benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not appeal a December 1989 Board decision 
denying service connection for a psychiatric disorder.  
Therefore, that decision became final.

3.  The current claim was filed on September 30, 1994.


CONCLUSION OF LAW

The requirements for an effective date prior to September 30, 
1994, for the grant of service connection for bipolar 
affective disorder and assignment of a 100 percent disability 
evaluation have not been met.  38 U.S.C.A. §§ 5104, 5110, 
7103, 7104 (West 1991); 38 C.F.R. §§ 3.400, 20.1100 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of her 
claim and duty to notify the veteran of any information and 
evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and her representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim.  The RO has obtained all evidence 
identified by the veteran relative to this claim and 
associated it with the claims folder.  The veteran was also 
given the opportunity to appear and testify before an RO 
Hearing Officer to advance any and all arguments in favor of 
her claim.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.

The evidence of record shows that the veteran originally 
requested service connection for a psychiatric disorder in 
February 1986.  Based on that application, the RO denied 
service connection and that determination was upheld by the 
Board in a December 1989 decision.  Although the veteran was 
notified of her appellate rights, she did not appeal the 
Board's 1989 decision.  As a matter of law, that decision 
became final.  See 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 
20.1100.  If new and material evidence is presented or 
secured with regard to a claim that has been disallowed, 
however, the Secretary may reopen the claim and review the 
former disposition.  See 38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. §§ 3.102, 3.156, 20.1105.

On September 30, 1994, the veteran filed an application for 
compensation benefits, requesting that her claim for service 
connection for a psychiatric disorder be reopened.  Based on 
that application, the RO granted service connection for 
bipolar affective disorder and assigned a 100 percent 
disability evaluation effective September 30, 1994, the date 
the veteran's claim was received by the RO.  The veteran, 
however, contends that the effective date should be based 
upon her February 1986 application as her psychiatric 
disorder began in service.

Given the evidence as outlined above, the Board finds that 
the veteran has been assigned the earliest effective date 
available under the law for the grant of service connection 
for bipolar affective disorder and the assignment of the 100 
percent disability evaluation based on her September 30, 1994 
claim.  Although the evidence clearly shows that the 
veteran's psychiatric disorder began long before her 
September 1994 application, 38 C.F.R. § 3.400 requires that 
the later date be assigned.  In this case, the "later" date 
is the date the veteran's claim was received by the RO.  
Accordingly, the Board finds that the assignment of September 
30, 1994, as the effective date is appropriate and the 
veteran's appeal must be denied.  As the veteran has been 
informed by the RO, the only way for her to have an effective 
date prior to September 30, 1994 assigned is to show that 
clear and unmistakable error existed in the Board's December 
1989 decision.


ORDER

The requirements for an effective date earlier than September 
30, 1994, having not been met, this appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

